Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.200 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

PHILIP WAYNE BERRYMAN et al.,

                       Plaintiffs,                     Case No. 1:18-cv-1317
v.                                                     Honorable Gordon J. Quist
HEIDI WASHINGTON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by state prisoners under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiffs’ pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiffs’ allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiffs’ complaint for failure to state a claim.

                                             Discussion

               I.      Factual Allegations

               Plaintiffs are currently incarcerated with the Michigan Department of Corrections

(MDOC) at the Macomb Correctional Facility (MRF) in New Haven, Macomb County, Michigan

and the Muskegon Correctional Facility (MCF) in Muskegon, Muskegon County, Michigan. The
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.201 Page 2 of 15



events about which Plaintiffs complain, however, occurred at the Earnest C. Brooks Correctional

Facility (LRF) in Muskegon Heights, Muskegon County, Michigan. Plaintiffs sue MDOC Director

Heidi Washington, Deputy Director Kenneth McKee, Acting Deputy Warden Unknown Davis,

Resident Unit Manager Unknown Lang, Prison Counselor C. Patricio, and Warden Unknown

Jackson.

               Plaintiffs in this action are six prisoners: Philip Wayne Berryman #107202, Steven

Carver #107513, Walter Cummings #417330, Larry Crowe #120734, Donald Hayden #285134,

and Gordon Stockenauer #116242. Each Plaintiff claims that he is wheelchair bound and requires

a single person room because of his disability and has been provided single person rooms in other

facilities. Plaintiffs allege that when they were transferred to LRF, the named Defendants denied

them single person rooms in violation of their Eighth Amendment rights.

               The Court has dismissed Plaintiffs Hayden and Stockenauer without prejudice for

failure to pay the filing fee in compliance with the Court’s orders (ECF Nos. 28 and 31). Plaintiff

Berryman alleges that he was transferred to LRF on September 27, 2018. On September 30, 2018,

all of the Plaintiffs sent letters to Defendants Washington and McKee seeking help in making LRF

staff comply with the MDOC’s single person cell policy. As of the filing of the complaint,

Plaintiffs have not received a response.

               Defendant Davis called Plaintiff Berryman into his office and asked him why he

believed he was entitled to a single person room. Plaintiff Berryman showed him the Medical

Service Advisory Committee Policy 0003 for Single Person Room, which states that patients who

are wheelchair-bound will be automatically placed in a barrier-free wheelchair accessible cell.

Plaintiff Berryman also showed Defendant Davis a copy of two special accommodation orders

stating “Housing: Barrier free/wheelchair accessible and Medical equipment/Supplies:



                                                2
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.202 Page 3 of 15



Wheelchair-permanent” from LRF and JCF. Plaintiff Berryman also showed Defendant Davis

copies of his medical records, which included a signed note by Peter Scuccimarri, M.D., stating,

“With respect to your request for a single person cell detail, the guidelines at this time specify that

the detail for a wheel chair and a wheel chair accessible cell will replace the need to order a single

person cell. The wheel-chair accessible cell is a current special accommodation.”

               Defendant Davis improperly stated that Plaintiff Berryman had not had a single

person cell while at St. Louis, but Plaintiff Berryman corrected him. Plaintiff Berryman also

explained that he was required to self-evacuate his own feces several times a day, so that no one

would want to be in a cell with him. Defendant Davis stated that Plaintiff Berryman’s protests

were unimportant and that Plaintiff Berryman would not be given a single person cell while at

LRF. Plaintiff Berryman told Defendant Davis that he planned on filing a federal lawsuit.

               Plaintiff Berryman filed several kites regarding the matter. At one point, Defendant

Jackson sent Plaintiff Berryman a message instructing him to stop kiting because he would not be

getting a single person cell at LRF. Defendant Lang took Plaintiff Berryman’s documents

regarding his medical condition and needs and told Plaintiff Berryman that he would return them

and that he would see that Plaintiff Berryman got a single person cell. Some hours later, Defendant

Lang returned Plaintiff Berryman’s papers, stating that Plaintiff Berryman would have to “start

some shit” and sue someone in order to get a single person cell.

               Plaintiff Berryman then asked Defendant Patricio if he could be placed in a single

person cell. Defendant Patricio told Plaintiff Berryman that he would look into it later. Plaintiff

Berryman became upset, stating that his cell mate had already said he was not going to put up with

Plaintiff Berryman self-evacuating his feces several times a day. Defendant Patricio then told

Plaintiff Berryman that he needed to talk to medical.



                                                  3
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.203 Page 4 of 15



               Plaintiff Cummings is a seventy-four-year-old prisoner confined to a wheelchair

who was transferred to LRF in April of 2018.             Plaintiff Cummings wrote to Defendants

Washington and McKee on September 30, 2018, seeking assistance with placement in a single

person cell, to no avail. Plaintiff Cummings then spoke to Defendant Lang, who stated that he and

Plaintiff Berryman needed to stop trying to get placed in single person cells. Plaintiff Cummings

spoke to Defendant Lang again on the following day, explaining that placement in a shared cell

put him in danger, but Defendant Lang again refused to help him. Plaintiff Cummings also spoke

to Defendant Patricio, who said that there was nothing he could do to help Plaintiff Cummings.

               Plaintiff Caver states that he is a prisoner confined to a wheelchair who was

transferred to LRF in November of 2017. On September 30, 2018, Plaintiff Caver and the other

Plaintiffs in this case sent letters to Defendants Washington and McKee, to no avail. Defendant

Jackson refused to respond to Plaintiff Caver’s kites. Defendant Davis repeatedly told Plaintiff

Caver that prisoners who are wheelchair bound would be automatically placed in a barrier-free

wheelchair accessible cell. Defendant Davis further stated that this special accommodation meant

that health care no longer needed to order single person cells. Defendants Lang and Patricio each

refused to help Plaintiff, despite the fact that he personally explained his situation to each of them.

               Plaintiff Crowe alleges that he is a sixty-seven-year-old prisoner confined to a

wheelchair who was housed in a single person cell prior to being transferred to LRF in 2018.

Plaintiff Crowe wrote to Defendants Washington and McKee on September 30, 2018, seeking to

be placed in a single person cell, to no avail. Plaintiff Crowe spoke to Defendant Davis in the

housing unit, and Defendant Davis stated that prisoners who are wheelchair bound would be

automatically placed in a barrier-free wheelchair accessible cell, and that health care would no

longer be ordering single person cells. Defendant Davis refused to consider Plaintiff Crowe’s



                                                  4
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.204 Page 5 of 15



medical condition. Plaintiff Crowe stated that Defendant Jackson refused to respond to any kites.

Defendants Lang and Patricio each spoke with Plaintiff Crowe and refused to provide him with a

single person cell despite his medical condition and the threats that he had received because of his

need to self-evacuate feces on a daily basis.

               Plaintiffs claim that Defendants violated their rights under the First, Eighth, and

Fourteenth Amendments, and that they engaged in a conspiracy to violate those rights. Plaintiffs

seek compensatory and punitive damages.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.



                                                  5
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.205 Page 6 of 15



8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiffs fail to make specific factual allegations against Defendants Washington

and McKee, other than their claims that Washington and McKee failed to respond to letters of

complaint or to conduct an investigation. Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation

must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76

(6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each



                                                   6
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.206 Page 7 of 15



Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiffs have failed to allege that Defendants Washington

and McKee engaged in any active unconstitutional behavior. Accordingly, they fail to state a claim

against them.

                Plaintiffs claim that their transfer to LRF was retaliatory and that Defendants

conspired to destroy or to prevent Plaintiffs from obtaining evidence of the retaliatory transfer.

Retaliation based upon a prisoner’s exercise of his or her constitutional rights violates the

Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to

set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged

in protected conduct; (2) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated, at least

in part, by the protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise

of the protected right was a substantial or motivating factor in the defendant’s alleged retaliatory

conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

                It is well recognized that “retaliation” is easy to allege and that it can seldom be

demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005);

Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987); Vega v. DeRobertis, 598 F. Supp. 501, 506

(C.D. Ill. 1984), aff’d, 774 F.2d 1167 (7th Cir. 1985). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));

see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported



                                                 7
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.207 Page 8 of 15



by mere conclusory statements, do not suffice.”); Skinner v. Bolden, 89 F. App’x 579, 579-80 (6th

Cir. 2004) (without more, conclusory allegations of temporal proximity are not sufficient to show

a retaliatory motive). Plaintiffs merely allege the ultimate fact of retaliation in this action. They

have not presented any facts to support their conclusion that their transfer to LRF was retaliatiory,

or that Defendants retaliated against them once they arrived at LRF. Accordingly, their speculative

assertions fail to state a claim.

                Plaintiffs claim that Defendants violated their procedural due process rights under

the Fourteenth Amendment. The elements of a procedural due process claim are: (1) a life, liberty,

or property interest requiring protection under the Due Process Clause, and (2) a deprivation of

that interest (3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595,

611 (6th Cir. 2006). “Without a protected liberty or property interest, there can be no federal

procedural due process claim.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th Cir.

2007) (citing Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 579 (1972)).

                Analysis of a procedural due process claim involves two steps: “[T]he first asks

whether there exists a liberty or property interest which has been interfered with by the State; the

second examines whether the procedures attendant upon that deprivation were constitutionally

sufficient.” Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989). The Supreme Court long

has held that the Due Process Clause does not protect every change in the conditions of

confinement having an impact on a prisoner. See Meachum v. Fano, 427 U.S. 215, 225 (1976).

In Sandin v. Conner, 515 U.S. 472, 484 (1995), the Court set forth the standard for determining

when a state-created right creates a federally cognizable liberty interest protected by the Due

Process Clause. According to the Sandin Court, a prisoner is entitled to the protections of due

process only when the sanction “will inevitably affect the duration of his sentence” or when a



                                                 8
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.208 Page 9 of 15



deprivation imposes an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v. Baker, 155 F.3d 810, 812

(6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995). The Sandin Court

concluded that mere placement in administrative segregation did not implicate a liberty interest

because the segregation at issue in that case did not impose an atypical and significant hardship.

Sandin, 515 U.S. at 484; Wilkinson v. Austin, 545 U.S. 209, 222-23 (2005).

                In this case, Plaintiffs state that Defendants violated their due process rights when

they “conspired to destroy or deny all of the Plaintiffs other evidence as to the retaliatory transfer.”

However, Plaintiffs fail to allege any specific facts in support of this claim. Moreover, Plaintiffs’

due process claims regarding the alleged destruction of evidence are barred by the doctrine of

Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327

(1986). Under Parratt, a person deprived of property by a “random and unauthorized act” of a

state employee has no federal due process claim unless the state fails to afford an adequate post-

deprivation remedy. If an adequate post-deprivation remedy exists, the deprivation, although real,

is not “without due process of law.” Parratt, 451 U.S. at 537. This rule applies to both negligent

and intentional deprivations of property, as long as the deprivation was not done pursuant to an

established state procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984). Because

Plaintiffs’ claims are premised upon allegedly unauthorized acts of a state official, they must plead

and prove the inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d

476, 479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled

Sixth Circuit authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983

due-process action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).




                                                   9
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.209 Page 10 of 15



               Plaintiffs have not sustained their burden in this case. As noted above, Plaintiffs

assertions regarding the alleged destruction of evidence showing that there was a retaliatory motive

for their transfer to LRF are entirely conclusory. The Sixth Circuit specifically has held that

Michigan provides adequate post-deprivation remedies for deprivation of property. See Copeland,

57 F.3d at 480. Plaintiffs do not allege any reason why a state-court action would not afford them

complete relief for the deprivation, either negligent or intentional, of “evidence.” Furthermore,

Plaintiffs do not have a liberty interest in remaining at a particular prison facility or avoiding

transfer to a new facility. Montanye v. Haymes, 427 U.S. 236, 243 (1976). Because Plaintiffs’

due process claims are entirely lacking in merit, they are properly dismissed.

               With regard to Plaintiffs’ conspiracy claims, the Court notes that a civil conspiracy

under § 1983 is “an agreement between two or more persons to injure another by unlawful action.”

See Hensley v. Gassman, 693 F.3d 681, 695 (6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d

935, 943-44 (6th Cir. 1985)). Plaintiffs must show the existence of a single plan, that the alleged

coconspirator shared in the general conspiratorial objective to deprive Plaintiffs of a federal right,

and that an overt action committed in furtherance of the conspiracy caused an injury to Plaintiffs.

Hensley, 693 F.3d at 695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Moreover,

Plaintiffs must plead a conspiracy with particularity, as vague and conclusory allegations

unsupported by material facts are insufficient. Twombly, 550 U.S. at 565 (recognizing that

allegations of conspiracy must be supported by allegations of fact that support a “plausible

suggestion of conspiracy,” not merely a “possible” one); Fieger v. Cox, 524 F.3d 770, 776 (6th

Cir. 2008); Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826 F.2d

1534, 1538 (6th Cir. 1987).




                                                 10
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.210 Page 11 of 15



               Plaintiffs’ allegations of conspiracy are conclusory and speculative.          Their

allegations, even viewed in the light most favorable to Plaintiffs, describe a number of discrete

facts that occurred over a period of time involving numerous individual officers. Plaintiffs have

provided no allegations establishing a link between the alleged conspirators or any agreement

between them.     The Supreme Court has recognized that although parallel conduct may be

consistent with an unlawful agreement, it is insufficient to state a claim where that conduct “was

not only compatible with, but indeed was more likely explained by, lawful, unchoreographed . . .

behavior.” Iqbal, 556 U.S. at 680.

               Moreover, Plaintiffs’ conspiracy claims are barred by the intracorporate conspiracy

doctrine. This doctrine, which states that if “all of the defendants are members of the same

collective entity, there are not two separate ‘people’ to form a conspiracy,” has been applied to 42

U.S.C. § 1985(3) by the Sixth Circuit. Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837, 839-40

(6th Cir. 1994) (quoting Hull v. Cuyahoga Valley Joint Vocational Sch. Dist. Bd. of Educ., 926

F.2d 505, 510 (6th Cir. 1991)). In Jackson v. City of Cleveland, 925 F.3d 793, 817-19 (6th Cir.

2019), the Sixth Circuit concluded that the intracorporate conspiracy doctrine also applies to §

1983. As a result, unless members of the same collective entity (such as the MDOC) are acting

outside the scope of their employment, they are deemed to be one collective entity and not capable

of conspiring. Jackson, 925 F.3d at 819; see also Novak v. City of Parma, ___ F.3d ___, No. 18-

3373, slip op. at 19 (6th Cir. July 29, 2019).

               Plaintiffs also assert a violation of their substantive due process rights under the

Fourteenth Amendment, which prohibits states from “depriv[ing] any person of life, liberty, or

property, without due process of law[.]” U.S. Const. amend. XIV. “Substantive due process

prevents the government from engaging in conduct that shocks the conscience or interferes with



                                                 11
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.211 Page 12 of 15



rights implicit in the concept of ordered liberty.” Prater v. City of Burnside, 289 F.3d 417, 431

(6th Cir. 2002). “Substantive due process serves the goal of preventing governmental power from

being used for purposes of oppression, regardless of the fairness of the procedures used.” Pittman

v. Cuyahoga Cty. Dep’t of Children & Family Servs., 640 F.3d 716, 728 (6th Cir. 2011) (quoting

Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir. 1996)). “Conduct shocks the conscience if it

‘violates the “decencies of civilized conduct.”’” Range v. Douglas, 763 F.3d 573, 589 (6th Cir.

2014) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998) (quoting Rochin v.

California, 342 U.S. 165, 172-73 (1952))). The Sixth Circuit has held that framing an inmate by

planting evidence may violate substantive due process where a defendant’s conduct shocks the

conscience and constitutes an “egregious abuse of governmental power.” Cale v. Johnson, 861

F.2d 943, 950 (6th Cir. 1988), overruled in other part by Thaddeus-X v. Blatter, 175 F.3d 378, 388

(6th Cir. 1999); see also Davis v. Gallagher, No. 1:16-cv-1405, 2016 WL 7403941, *4 (W.D.

Mich. Dec. 22, 2016); Robinson v. Schertz, No. 2:07-cv-78, 2007 WL 4454293 (W.D. Mich. Dec.

14, 2007).

               “Where a particular [a]mendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that [a]mendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing such a

claim.” Albright v. Oliver, 510 U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)) (holding that the Fourth Amendment, not substantive due process, provides the

standard for analyzing claims involving unreasonable search or seizure of free citizens, and the

Eighth Amendment provides the standard for such searches of prisoners)). If such an amendment

exists, the substantive due process claim is properly dismissed. Heike v. Guevara, 519 F. App’x

911, 923 (6th Cir. 2013).



                                               12
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.212 Page 13 of 15



               In this case, there are specific constitutional amendments that apply to Plaintiffs’

claims.   For example, the Eighth Amendment provides an explicit source of constitutional

protection to Plaintiffs concerning their medical and protection needs for single person cell

assignments. See Dodson v. Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008) (because the Eighth

Amendment supplies the explicit textual source of constitutional protection for claims governing

a prisoner’s health and safety, the plaintiff’s substantive due process claim was subject to

dismissal). Similarly, the First Amendment provides an explicit textual source of constitutional

protection for Plaintiffs’ retaliation claims. Thus, the standard applicable to that source, the First

Amendment right to be free from retaliation, and not the more generalized notion of substantive

due process should be applied. Graham, 490 U.S. at 395; see also Bell v. Johnson, 308 F.3d 594,

610 (6th Cir. 2002) (holding that, after Graham, the First Amendment standard is the sole source

of substantive protection); Brandenburg v. Housing Auth. of Irvine, 253 F.3d 891, 900 (6th Cir.

2001) (A “substantive due process right to free speech is duplicative of [a] First Amendment

retaliation claim.”). Likewise, the Fourteenth Amendment Procedural Due Process Clause would

apply to protect Plaintiffs’ liberty interest in the transfer to LRF and to the alleged destruction of

evidence showing retaliation. Consequently, Plaintiffs’ substantive due process claims will be

dismissed.

               Finally, the Court notes that Plaintiffs claim that Defendants Davis, Lang, Patricio,

and Jackson violated their rights under the Eighth Amendment when they denied their requests for

single person cells. In order for a prisoner to prevail on an Eighth Amendment claim, he must

show that he faced a sufficiently serious risk to his health or safety and that the defendant official

acted with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474,

479-80 (6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate



                                                 13
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.213 Page 14 of 15



indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The Eighth

Amendment also prohibits conditions of confinement which, although not physically barbarous,

“involve the unnecessary and wanton infliction of pain.” Rhodes, 452 U.S. at 346. Among

unnecessary and wanton infliction of pain are those that are “totally without penological

justification.” Id.

                Plaintiffs assert that because they are in wheelchairs and must manually evacuate

their bowels, sharing a cell with another individual would necessarily violate the Eighth

Amendment. However, Plaintiffs fail to allege any specific facts showing that they have been

required to evacuate their bowels while their cellmates were actually present, or that the conditions

in the cell otherwise constitute a risk to their health or safety. Nor does the mere fact that Plaintiffs

are being required to share a cell with another prisoner support a finding that they are being

subjected to the unnecessary and wanton infliction of pain.             Therefore, Plaintiffs’ Eighth

Amendment claims are properly dismissed.

                            Motion for Temporary Restraining Order

                Plaintiffs have filed a motion for a temporary restraining order, which seeks

immediate placement in single person cells for each Plaintiff, as well as an order preventing

Defendants from subjecting Plaintiffs to retaliatory transfers to other prisons. For the reasons set

forth above, Plaintiffs’ complaint fails to state a claim. Accordingly, Plaintiffs’ motion for a

temporary restraining order (ECF No. 12) will be denied.



                                              Conclusion




                                                   14
Case 1:18-cv-01317-GJQ-RSK ECF No. 33 filed 08/28/19 PageID.214 Page 15 of 15



               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Washington, McKee, Davis, Lang, Patricio, and Jackson will be

dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C.

§ 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiffs appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiffs are barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of

§ 1915(g). If Plaintiffs are barred, Plaintiffs will be required to pay the $505.00 appellate filing

fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated: August 28, 2019                                       /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                15
